17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 1 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 2 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 3 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 4 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 5 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 6 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 7 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 8 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 9 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 10 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 11 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 12 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 13 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 14 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 15 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 16 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 17 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 18 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 19 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 20 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 21 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 22 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 23 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 24 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 25 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 26 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 27 of 28
17-50236-amk   Doc 202   FILED 01/12/19   ENTERED 01/12/19 14:26:53   Page 28 of 28
